DETAILED ACTION
This Office action is in reply to correspondence filed 6 October 2021 in regard to application no. 16/668,940.  Claims 1-18 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 October 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each is directed either to a method (process) or a system (machine).  The claim(s) recite(s) dividing a group into subgroups (which is all that “stratified sampling” is), sending two different messages to different sets of recipients, comparing the effectiveness of one message compared to the other, generating “customer-related attribution data’, determining an “incremental new customer rate”, identifying new customers generated by the campaign, acquiring additional data, generating a linear model, making predictions based on this about two categories of campaign impacts, and sending another message in real time based on the predictions.  Most of these limitations lie squarely within “advertising, marketing or sales activities or behaviors”, one of the enumerated “[c]ertain methods of organizing human activity’, and thus the claims recite an abstract idea.
Further, these are steps that can, but for the recitation of a generic computer (discussed below), be done with pen and paper.  A marketer can divide a small test audience into two groups mentally, can show them different advertisements, ask whether they would buy the product and thus become new customers based on the advertisements, can make predictions mentally, can generate a linear model (which need be nothing more than a line connecting two known points) with a pen and paper, and can show a third advertisement based on his mental state after performing the mental computations, and can do so immediately thereafter which reads on it being done “in real time”.  In fact, most of the process simply spells out the marketing concept of an “A/B test”, taught in undergraduate marketing courses for many decades.
This judicial exception is not integrated into a practical application because, aside from the inclusion of a generic computer and details about the data being analyzed, nothing is done beyond what was set forth above along with additional, intermediate abstract steps; this does not go beyond using a computer as a tool to implement the abstract idea.  See MPEP § 2106.05(f).  As the computer only manipulates information relating to responses to advertisements, attribution data and the like, it does not improve the “functioning of a computer’ or of “any other technology or technical field”.  See MPEP § 2106.05(a).
It does not apply the abstract idea “with, or by use of a particular machine’, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.  It does not effect a “transformation or reduction of a particular article to a different state or thing’, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
It does not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment’, MPEP § 2106.05(e), as simply iterating and reiterating “by a/the computing server’ with no particularity as to how a computer performs any step is about as general a linkage as may be imagined.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim states that it is “computerized” and has a computer server perform steps; claim 10 adds a processor, memory and a database.  These elements are recited at a high degree of generality; the applicant goes so far as to positively state that the “general context of computer program instructions executed by one or more computing devices” is “not required” and that the computer, far from being anything specific, may be any number of broad categories: “traditional server/desktop/laptop; mobile device such as a smartphone or tablet; etc.”, [0016] and by the use of “etc.” includes any and all such devices, known and unknown.
They only perform, and nondescriptly at that, generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination - that is, a generic computer performing a sequence of abstract steps, arranged chronologically - does nothing more than when they are analyzed individually.
The other independent claim is simply a different embodiment but is similarly directed to a generic computer performing the same or a very similar process.  The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 7, 11 and 16 simply recite further manipulation of data, claims 3-6 and 12-15 are simply further descriptive of the type of information being manipulated, claims 8 and 17 simply state a purpose for a step, and claims 9 and 18 simply recite repeating steps.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Response to Amendment
The applicant’s amendment has removed the basis on which the previous rejections under 35 U.S.C. §§ 112(a) and (b) were made, and these have been withdrawn.

Response to Arguments
Applicant's arguments filed 6 October 2021 in regard to the rejection made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  First in regard to step 2A, first, the withdrawal of the 103 rejection is irrelevant and does not show that the claims recite novel and nonobvious technical solutions.  The fact that data are “real time campaign data” is a limitation of the data and not of the system and, at most, simply means the data were collected in the fairly recent past.  The claims do not collect the data at all, so the distinction is, in fact, of no patentable significance.
Humans make predictions in the mind all the time.  “It looks like rain today”, “I bet the Yankees beat the Red Sox”, “he’s going to regret buying that car”, and on and on.  Even going to the exact specifics of this part of the claim, a “linear model” is simply a model that if you graph it, forms a straight line.  A person can easily draw two lines on a piece of paper and figure out points along the lines, and that the y-axis for one line represents an online campaign impact and the y-axis for the other represents offline campaign impact is simply a human interpretation of the data, not reflective of any particular step actually taken in the claims.  The Examiner fails to see how drawing two lines on a piece of paper and making interpretations about details of the lines would be in the least bit difficult for a human.
The applicant also complains that the Examiner has not sufficiently explained why the claims recite marketing activity, but the Examiner wrote in detail about the similarity between the claimed process and an “A/B test” and that this test is and has been a staple of marketing activity for a long time.  Within the claims, the repeated use of the phrase “campaign impact” makes it clear that this is the entire point, especially when the claim interprets data as relating to an “incremental new customer rate”.  Further, the specification makes it explicitly clear that the invention relates to “systems and methods for marketing campaigns”.
As the claims recite mental processes and marketing activity, they recite an abstract idea.
In regard to the second prong of step 2A, the question of integration into a practical application, a “stratified sampling process” is a limitation within the abstract idea itself; it is simply one well-known manner of sampling from a population, a technique uniformly taught in the first-year undergraduate statistics class.  All it requires is, rather than selecting a sample from an entire group (e.g. the population of Miami), dividing the group into sub-groups (e.g. each ZIP code in Miami) and then selecting a sample from each of the subgroups.  This can be done without a computer at all; in fact the technique is much older than computers and therefore cannot reasonably be held to require a computer.
Similarly, proportionalizing attributes simply requires computing a ratio.  This is, again, easily done mentally (in addition to being, incidentally, a mathematical step, which is another type of abstraction).  For example, if a sample includes fifteen men and ten women, and I realize (mentally and easily) that 60% of the sample are men and 40% are women, I have proportionalized the attribute of “gender” among the sample.
The Examiner must respectfully disagree with the applicant’s assertion that these abstract steps represent an improvement in technology.  Simply using a computer to perform an abstract process in no way improves the computer, and the claims do not include any “other technology” at all beyond a computer.
As the Federal Circuit put it in Customedia Technologies LLC v. Dish Network Corp. et al., 951 F.3d 1359, 1362-1363 (Fed. Cir. 2020),

Not infrequently, patentees, like Customedia, latch on to this language from Alice and claim that their claims do “improve the functioning of the computer itself.”  Here, for instance, Customedia argues that its claims are eligible because they “provide for improvements to the operation and functioning of computer systems.”  Appellant’s Br. 71, Nos. 18-2239, -2309.  We do not agree.  The claims at issue here are directed to the abstract idea of using a computer to deliver targeted advertising to a user, not to an improvement in the functioning of a computer… To be a patent-eligible improvement to computer functionality, we have required the claims to be directed to an improvement in the functionality of the computer or network platform itself.

The argument about reducing latency is unsupported attorney argument; the originally-filed application says nothing whatever about any such purported benefit.  Further, the Examiner does not see, and the applicant does not explain, how improving “the accuracy of predicted results” would in any way optimize “system performance” and, again, this is unsupported attorney argument, reflective of nothing at all in the originally-filed application.
The applicant, pg. 13, has emphasized the language requiring the Examiner to identify additional elements beyond the abstract, which the Examiner has done, previously and above; the only elements beyond the abstract are the components of a generic computer.  The abstract steps, which the applicant reiterates at length, are simply that, abstract steps, and not elements beyond the abstraction.  The applicant does not give any explanation nor even a hint as to why any of it should be considered otherwise.
In regard to step 2B, again, this analysis applies to whether the additional elements, that is, those beyond the abstract idea, when considered individually and as an ordered combination, amount to significantly more than the abstract idea.  As the only non-abstract element of any claim is a generic computer, and as the Supreme Court in Alice, and the Federal Circuit repeatedly and consistently thereafter, has been quite clear and explicit that this is not, per se, sufficient, the Examiner does not see the need to present any additional evidence to the contrary.
In fact, as the applicant mentions Berkheimer, a quote from the concurrence there is useful here: that the Federal Circuit has “repeatedly recognized the absence of a genuine dispute as to eligibility” where claims are purported to include an inventive concept based “merely on the idea of using existing computers or the Internet to carry out conventional processes, with no alteration of computer functionality.” Berkheimer v. HP Inc., 890 F.3d 1369, 1373 (Fed. Cir. 2018, Moore, J. concurring).
The applicant then complains, in a general way, that the Examiner has not provided a detailed analysis of each feature of every dependent claim.  However, the Examiner is not aware of any requirement that he do so, and in any case the applicant does not specify any feature of any dependent claim which he believes ought to have altered the result of the analysis.
The claims are not patent eligible and the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694